Advisory Action
REQUEST FOR RECONSIDERATION/OTHER
12.	The request for reconsideration has been considered but does NOT place the application for allowance because of the reasons, inter alia, as follows.
	Objections to the Drawings and Specification
	Applicant contended that the detailed illustration of the claimed irregularly repeating pattern of multiple cell structures is not essential for a proper understanding of the invention, thus, it should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box) in accordance to 37 CFR 1.83(a).
	The Examiner respectfully submits that, on the one hand, even if the detailed illustration of the claimed irregularly repeating pattern of multiple cell structures is not essential for a proper understanding of the invention, however, on the filing date, Applicant’s original drawings did not show these claimed features in the form of a graphical drawing symbol or a labeled representation as set forth in 37 CFR 1.83 quoted by Applicant.  Please see 35 USC 113 quoted on p. 15 of the final Office action (hereinafter “final OA”) on June 3, 2021. 
On the other hand, Applicant’s contention is inconsistent or in direct conflict with Applicant’s own arguments for patentability of the claims.  In fact, the thrust of Applicant’s arguments on pp. 7-9 of Applicant’s Response to final OA (hereinafter “Response”) filed herein regarding the rejections under 35 USC 103 is that the applied references Kusuda (US 20140251585) and Lin (US 20200049068) do not teach the claimed irregularly repeating pattern.  The Examiner respectfully submits that, in the instant case, the illustration of the claimed irregularly repeating pattern is essential for a proper understanding of the invention because without such illustration it would be impossible for the examiner, the person having ordinary skill 
	Applicant further submitted that a “regular pattern” and an “irregular pattern” are “clearly disclosed in the original specification” (bold and emphases added); the specifics of the pattern (size, shape, etc.) are not recited in the claim; and the “irregularly” is recited in the claims and illustrated in the drawings at least symbolically, if not specifically (Response p. 6).
	The Examiner respectfully submits that a “regular pattern” and an “irregular pattern” are not clearly disclosed in the original specification.  In fact, the specification as evidenced by Pub No. US 20200172260 of this application at, e.g., ¶ 32 broadly provides a non-limiting description of regular and/or irregular patterns.  Hence, the specification fails to clearly disclose the claimed irregular pattern for the reasons set forth on pp. 6-9 of final OA. 
	35 USC 112(a)
	The rejections under 35 USC (a) are respectfully maintained for the reasons set forth on pp. 6-9 of the final OA.
	35 USC 103
	Applicant primarily contended that none of the publications Kusuda and Lin teaches or suggests “a porosity region including multiple cell structures, the multiple cell structures being configured in an irregularly repeating pattern” as recited in claims 1 and 16.  (Response pp. 7-9)
	 As noted above, Applicant’s drawings fail to show the claimed irregularly repeating pattern on the filing date as required by 37 CFR 1.83(a).  Consequently, it is unclear to the Examiner as to how Applicant compared Applicant’s unillustrated or imaginary irregularly repeating pattern on the filing date with Lin’s irregularly repeating pattern shown in Lin’s FIG. 8 in order to reach the above contention.  
As noted, the arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) cited in MPEP § 716.01(c).  In the instant case, the substantial evidence presented in the record reveals that Applicant failed to show the essential element for patentability, i.e., the irregularly repeating pattern.   More importantly, Applicant’s specification generally provides non-limiting examples of the claimed irregularly repeating pattern. Therefore, under broadest reasonable interpretation standard during examination (MPEP § 2111 et seq.), the Examiner respectfully submits that it is reasonable to interpret that Lin’s irregularly repeating pattern shown in, e.g., Lin’s FIG. 8 “read on” the Applicant’s unillustrated/imaginary irregularly repeating pattern as claimed.  Please see also pp. 9-14 of the final OA incorporated herein by reference.   
	    
/VINH LUONG/Primary Examiner, Art Unit 3656